 Debtor      Loyde William Knapp
             Elizabeth Brianne Glyn Knapp
 United States Bankruptcy Court for the                              MIDDLE DISTRICT OF TENNESSEE                      Check if this is an
                                                                            [Bankruptcy district]                      amended plan
 Case number:


Chapter 13 Plan
 Part 1:      Notices

To Debtor(s): This form sets out options that are appropriate in some cases but not in others. The presence of an option does not indicate
              that the option is appropriate in your circumstances.

To Creditors: Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.

                      If you oppose the treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at
                      least 5 days before the meeting of creditors or raise an objection on the record at the meeting of creditors. The Bankruptcy Court may
                      confirm this plan without further notice if no timely objection to confirmation is made. In addition, a timely proof of claim must be
                      filed before your claim will be paid under the plan.

                      Debtor(s) must check one box on each line to state whether the plan includes each of the following items. If an item is not
                      checked as “Included” or if both boxes are checked, the provision will not be effective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in § 3.2, which may result in partial              Included                   Not Included
             payment or no payment to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                  Included                   Not Included
             set out in § 3.4.
 1.3         Nonstandard provisions, set out in Part 9.                                                           Included                   Not Included


 Part 2:      Plan Payments and Length of Plan

2.1 Debtor(s) will make payments to the trustee as follows:

 Payments made              Amount of each                 Frequency of      Duration of          Method of payment
 by                         payment                        payments          payments
    Debtor 1                $263.00                        Bi-Weekly         60        months       Debtor will make payment directly to trustee
    Debtor 2                                                                                         Debtor consents to payroll deduction from:
                                                                                                  Tennova
                                                                                                  ATTN Payroll
                                                                                                  651 Dunlop Lane
                                                                                                  Clarksville, TN 37040
Insert additional lines as needed.

2.2 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.3 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.3 need not be completed or reproduced.

2.4 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.3 is $34,189.80.

 Part 3:      Treatment of Secured Claims


APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

             Case 3:19-bk-03381                            Doc 2       Filed 05/28/19 Entered 05/28/19 16:15:55                      Desc Main
                                                                       Document      Page 1 of 6
 Debtor                Loyde William Knapp                                                        Case number
                       Elizabeth Brianne Glyn Knapp

3.1 Maintenance of payments and cure of default. Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2 Request for valuation of security and claim modification. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or
                          (2) incurred within 1 year before the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full through the trustee as stated below. The claim amount stated on a proof of claim filed in
                          accordance with the Bankruptcy Rules controls over any contrary amount listed below.

                          If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to creditors secured
                          by that collateral will cease.

 Name of Creditor                    Collateral                             Amount of claim                  Interest rate         Monthly plan payment
 Santander                           2015 Jeep Cherokee 90,000                                                                                     $398.21
 Consumer USA                        miles                                  $19,873.00                                 5.50%                      (Class 3)

Insert additional claims as needed.

3.4 Lien avoidance. Check one.
                  None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral. Check one.
                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Priority Claims (including Attorney’s Fees and Domestic Support Obligations)

4.1 Attorney's fees.

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,250.00 (Class 3). The remaining fees and any additional fees
that may be awarded shall be paid through the trustee as specified below. Check one.

         The attorney for the debtor(s) shall receive a monthly payment of $100.00 (Class 3).

         The attorney for the debtor(s) shall receive available funds.

4.2 Domestic support obligations.

             (a) Pre- and postpetition domestic support obligations to be paid in full. Check one.
                       None. If “None” is checked, the rest of § 4.2(a) need not be completed or reproduced.

             (b) Domestic support obligations assigned or owed to a governmental unit and paid less than full amount. Check one.
                     None. If “None” is checked, the rest of § 4.2(b) need not be completed or reproduced.



4.3 Other priority claims. Check one.
                   None. If “None” is checked, the rest of § 4.3 need not be completed or reproduced.
                   The priority claims listed below will be paid in full through the trustee. Amounts stated on a proof of claim filed in accordance
                   with the Bankruptcy Rules control over any contrary amounts listed below.
          Name of Creditor                                                            Estimated amount of claim to be paid
          US Bankruptcy Court Clerk                                                   $310.00 (Classes 1 & 2)

APPENDIX D                                                                    Chapter 13 Plan                                                    Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

             Case 3:19-bk-03381                            Doc 2     Filed 05/28/19 Entered 05/28/19 16:15:55                         Desc Main
                                                                     Document      Page 2 of 6
 Debtor                Loyde William Knapp                                                       Case number
                       Elizabeth Brianne Glyn Knapp


             Insert additional claims as needed.


 Part 5:      Treatment of Nonpriority Unsecured Claims and Postpetition Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
     providing the largest payment will be effective. Check all that apply.
             The sum of $
                0.00 % of the total amount of these claims. (Class 4)
             The funds remaining after disbursements have been made to all other creditors provided for in this plan.




5.2 Interest on allowed nonpriority unsecured claims not separately classified. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.



5.3 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.
                          The debtor(s) will maintain installment payments and cure any default in payments on the unsecured claims listed below on
                          which the last payment is due after the final plan payment. These payments will be disbursed by the trustee. The allowed claim
                          for the arrearage amount will be paid in full through the trustee. Amounts stated on a proof of claim filed in accordance with the
                          Bankruptcy Rules control over any contrary amounts listed below as to the current installment payment and arrearage.

 Name of Creditor                                                           Current installment payment                Amount of arrearage to be paid
 Navient                                                                                       $0.00 (Class 4)                                    $0.00

Insert additional claims as needed.

5.4 Separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5 Postpetition claims allowed under 11 U.S.C. § 1305.

     Claims allowed under 11 U.S.C. § 1305 will be paid in full through the trustee. (Class 5)

 Part 6:      Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
    unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed contracts or leases. Current installment payments will be disbursed by the trustee or directly by the debtor, as
                          specified below. Arrearage payments will be paid in full through the trustee. Amounts stated on a proof of claim filed in
                          accordance with the Bankruptcy Rules control over any contrary amounts listed below as to the installment payment and
                          arrearage.

 Name of Creditor              Description of leased property or executory contract          Current installment              Amount of arrearage to be
                                                                                             payment                          paid

 T-Mobile
 Bankruptcy
 Dept                          CELL                                                                             $200.00                                     $0.00
                                                                                             Disbursed by:

APPENDIX D                                                                   Chapter 13 Plan                                                   Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

             Case 3:19-bk-03381                            Doc 2     Filed 05/28/19 Entered 05/28/19 16:15:55                       Desc Main
                                                                     Document      Page 3 of 6
 Debtor                Loyde William Knapp                                                     Case number
                       Elizabeth Brianne Glyn Knapp

 Name of Creditor              Description of leased property or executory contract        Current installment              Amount of arrearage to be
                                                                                           payment                          paid

                                                                                               Trustee
                                                                                               Debtor(s)

Insert additional claims as needed.

 Part 7:      Order of Distribution of Available Funds by Trustee

7.1 The trustee will make monthly disbursements of available funds in the order specified. Check one.
      Regular order of distribution:

     a. Filing fees paid through the trustee

     b. Current monthly payments on domestic support obligations

     c. Other fixed monthly payments

        If available funds in any month are not sufficient to disburse all fixed monthly payments due under the plan, the trustee will allocate available
        funds in the order specified below or pro rata if no order is specified. If available funds in any month are not sufficient to disburse any current
        installment payment due under § 3.1, the trustee will withhold the partial payment amount and treat the amount as available funds in the
        following month.



        Insert additional lines as needed.

     d. Disbursements without fixed monthly payments, except under §§ 5.1 and 5.5

        The trustee will make these disbursements in the order specified below or pro rata if no order is specified.



        Insert additional lines as needed.

     e. Disbursements to nonpriority unsecured claims not separately classified (§ 5.1)

     f. Disbursements to claims allowed under § 1305 (§ 5.5)

         Alternative order of distribution:

        1. Filing Fee
        2. Notice Fee
        3. Monthly Payments on Secured Debts/Attorney's Fees
        4. General Unsecured Claims
        5. §1305 Claims


        Insert additional lines as needed.

 Part 8:      Vesting of Property of the Estate

8.1 Property of the estate will vest in the debtor(s) upon discharge or closing of the case, whichever occurs earlier, unless an alternative
    vesting date is selected below. Check the applicable box to select an alternative vesting date:
    Check the appliable box:
           plan confirmation.
           other: Entry of Discharge

 Part 9: Nonstandard Plan Provisions
Nonstandard provisions are required to be set forth below.


APPENDIX D                                                                   Chapter 13 Plan                                                 Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

             Case 3:19-bk-03381                            Doc 2     Filed 05/28/19 Entered 05/28/19 16:15:55                     Desc Main
                                                                     Document      Page 4 of 6
 Debtor                Loyde William Knapp                                                               Case number
                       Elizabeth Brianne Glyn Knapp

These plan provisions will be effective only if the applicable box in § 1.3 is checked.

  Adequate Protection Payments:
  Santander @ $25.00

  Student Loan IDR Plan Provisions
  Continuation of IDR Plan During Bankruptcy. For the following claims, the plan provides to maintain
  income-driven repayment ("IDR") plan payments for student loan debt. The Debtor shall not be disqualified due to
  this bankruptcy filing or the pending bankruptcy case from participation in any IDR plan for which Debtor would
  otherwise be qualified. The trustee shall disburse the following IDR plan payments, subject to allowance of the
  claims.
    Claimholder/Servicer                                       Acct #         Estimated                 IDR Plan       Claim # (if
                                                               (last 4)       balance(s)                Payment        known)
    Navient                                                                   72,723.00                 $0.00


  Timeliness of IDR Payments. Unless the Court orders otherwise, the Trustee will not disburse IDR plan payments
  until confirmation of the Chapter 13 plan and allowance of the claim. The Chapter 13 plan, therefore, provides to
  cure any IDR plan payment arrearage that accrues prior to the first disbursement under the Chapter 13 plan. If the
  claimholder does not treat the IDR plan payments included in this cure amount as timely IDR plan payments, the
  claimholder shall temporarily suspend collections by placing the loan in a status such as “forbearance” or
  “cessation of payment” until the later of confirmation of the Chapter 13 plan or allowance of the claim.
  The Debtor may request modification of the due date for the Debtor’s monthly IDR plan payment to help ensure
  timely application of IDR plan payments disbursed by the Trustee. The absence of a request by the debtor does
  not modify the duties of the claimholder or servicer in applying any IDR payments disbursed by the Trustee.
  Annual Certification and Payment Adjustment. The Debtor shall annually certify (or as otherwise required by the
  claimholder) the Debtor’s income and family size and shall file with the Court a notice of any adjustment (increase
  or decrease) to any monthly IDR plan payment resulting from an annual certification at least 21 days prior to the
  effective date of the change. The Trustee is authorized to adjust both the IDR payments to be disbursed to the
  claimholder and the Chapter 13 plan payment based on any notice of an IDR plan payment adjustment. The
  Trustee has the discretion to adjust the Chapter 13 plan payment by less than the change to the IDR plan
  payment.
  Dischargeability of Student Loan Debt. This plan does not provide for the discharge of any portion of the Debtor's
  federal student loan debt(s) under title 11, but it does not preclude a determination of dischargeability in an
  adversary proceeding.
  Waiver of Automatic Stay. The Debtor expressly waives the application of the automatic stay under § 362(a) as to
  all communications concerning the IDR plan and as to all loan servicing and administrative actions concerning the
  IDR plan to the extent necessary to effectuate this Chapter 13 plan.
  Opportunity for claimholder to cure. Before instituting any action against a federal student loan claimholder
  under 11 U.S.C. § 362 or for failure to comply with this plan, the Debtor first shall give notice in writing by letter
  describing any alleged action that is contrary to the plan or 11 U.S.C. § 362(a) and provide a reasonable
  opportunity to review and, if appropriate, correct such actions. Any notice given under this provision must include
  the Debtors’ name(s), bankruptcy case number, and identification of the Federal Student Loans, and must be
  mailed to:
                                                                                   [Navient]
                                                                     c/o The United States Attorney’s Office

APPENDIX D                                                                            Chapter 13 Plan                                          Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

             Case 3:19-bk-03381                            Doc 2           Filed 05/28/19 Entered 05/28/19 16:15:55                  Desc Main
                                                                           Document      Page 5 of 6
 Debtor                Loyde William Knapp                                                      Case number
                       Elizabeth Brianne Glyn Knapp


                                                                       110 9th Ave S #A961
                                                                       Nashville, TN 37203



 Part 10: Signatures:

 X   /s/ Mary Beth Ausbrooks                                                   Date   May 28, 2019
     Mary Beth Ausbrooks
 Signature of Attorney for Debtor(s)

 X     /s/ Loyde William Knapp                                                 Date   May 28, 2019
       Loyde William Knapp

 X   /s/ Elizabeth Brianne Glyn Knapp                               Date May 28, 2019
     Elizabeth Brianne Glyn Knapp
Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in the form required under the Local Rules for
the Bankruptcy Court for the Middle District of Tennessee, other than any nonstandard provisions included in Part 9.




APPENDIX D                                                                    Chapter 13 Plan                                  Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy

             Case 3:19-bk-03381                            Doc 2     Filed 05/28/19 Entered 05/28/19 16:15:55       Desc Main
                                                                     Document      Page 6 of 6
